DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I in the reply filed on March 16, 2022 is acknowledged.  Applicant’s argument for the traversal made in their Response to Restriction Requirement is not found to be persuasive because: (i) Koo’s fermentation process takes place in oil and not in aqueous mix, unlike Pointio (cited by applicant); (ii) Koo uses peels, which are high in punicalagin content; (iii) in fermentation, glycolysis, not hydrolysis is the main chemical pathway, and it is difficult to see how hydrolysis can occur in an oil environment that is anerobic; (iv) Smith does state in [0039] that p-cymene is present in myrica gale oil, and thus Wawrzynczak et al article (cited by applicant) is not relevant; (v) Hashimoto states that 1-methanol is a particularly preferred terpinol and gives examples containing 1-methanol; (vi) with regard to synergy argued by applicant, it is unclear because Table 3 is missing ingredient A.  Furthermore, it is the Examiner’s understanding that synergy is defined to be FIC less than or equal to 0.5 whereas applicant’s FIC value is less than or equal to 0.75; and (vii) USPTO is not bound by PCT’s finding (that there is no lack of unity).  Besides, PCT’s finding was based on the original claims 1-23, which did not include any method claims.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-16 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murad (US 6,630,163 B1) (with Luu et al (US 2009/0175761 A1) which is being cited here merely to support the Examiner’s assertion that cocamidopropyl PG-dimonium chloride phosphate is a surfactant and Boegli (US 2011/0008474 A1) which is being cited here to support the Examiner’s assertion that cinnamon oil contains p-cymene).
Murad teaches (abstract, col.8, lines 2-3, col.16, lines 46-47) treating dermatological disorders such as dandruff by administering therapeutically effective amounts of fruit extract, preferably pomegranates, sufficient to neutralize free radicals.  Specifically, in Example 12, Murad teaches a composition for scalp treatment of thinning hair, which comprises water (67.3-99.0 wt.%) (instant dermatologically acceptable carrier of claims 16 and 24), menthol (0.01-1.0 wt.%) (instant second monoterpenoid composition comprising menthol), combination of cinnamon oil, grapefruit oil, orange oil and bitter orange oil (0.01-1.0 wt.%), pomegranate (Punica Granatum) extract (0.01-3.0 wt.%) (instant punicalagin composition – see [0022] of present specification) and cocamidopropyl PG-dimonium chloride phosphate (0.05-2.0 wt.%) (instant detersive surfactant of claims 16 and 24, as evidenced by Luu et al ([0013] and claim 2)).  As evidenced by Boegli ([0128]), cinnamon oil (which is contained in Murad’s composition of Example 12) contains p-cymene (instant first monoterpenoid composition).  Murad’s ranges of compositions for the menthol, besides, as discussed above, Murad teaches that its compositions can be used to treat dandruff).  Therefore, Murad teaches claims 1 , 13-16 and 24.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murad (US 6,630,163 B1) in view of Seeram et al (US 7,897,791 B2).
Murad does not teach how the pomegranate extract is made or its composition other than the pomegranate extract can come from the skin or rinds of the fruit (col.8, lines 24-29).  Seeram teaches (col.1, lines 30-45) that pomegranate extract exhibits potent biological properties because of polyphenols known as ellagitannins.  These ellagitannins include punicalagin anomers and ellagic acid.  Seeram further (abstract) states that punicalagins are key compounds responsible for anti-oxidant properties of pomegranate extract.  Seeram teaches a process where biologically active ellagitannins are extracted and purified from pomegranate peels by aqueous or alcoholic solvent process involving a solid polymeric absorbent.  The ellagitannins are dried to produce a total pomegranate tannin (TPT) powder, which contains highly concentrated punicalagin anomers as well as a significant percentage of ellagic acid (col.2, lines 27-42, col.12, lines 3-6).  In Seeram’s Examples 2 and 3, the punicalagin anomer content of the TPT powder is 80-85 wt.% of punicalagin anomers (-punicalagin and -punicalagin) and 1.3 wt.% of ellagic acid (col.10, lines 55-65, col.13, lines 6-7).  Since Murad’s composition Thus, Murad in view of Seeram renders obvious instant claims 4-7.   
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2014/0370136 A1), Smith et al (US 2008/0069898 A1) and Hashimoto (JP 2003-2833 and its JPO English abstract)
Koo teaches (claim 6 and [0058]) a fermented pomegranate oil composition that exhibits excellent treatment effects on scalp itching and dandruff.  Thus, Koo teaches an anti-dandruff composition comprising a punicalagin composition (applicant state in present specification ([0021]) that instant punicalagin composition may be a pomegranate extract).  Koo does not teach using instant first monoterpenoid composition comprising p-cymene.  Smith, a reference which teaches (claim 67) an anti-dandruff composition comprising Myrica gale oil, teaches ([0031]) that Myrica gale oil exhibits antioxidant, antimicrobial properties and soothing/anti-inflammatory properties when used and that Myrica gale oil is a safe and non-irritant essential oil at surprisingly high concentrations.  Smith furthermore teaches ([0039] that a large proportion of the components of Myrica gale oil are normally terpenes, particularly monoterpenes, and that examples of monoterpenes that are commonly present include p-cymene.  It would have been obvious to one skilled in the art to use Myrica gale oil containing monoterpene such as p-cymene in Koo’s anti-dandruff pomegranate oil composition with a reasonable expectation of safely achieving antioxidant, antimicrobial properties and soothing/anti-inflammatory properties.  Koo (or Koo in view of Smith) does not teach instant second monoterpenoid composition comprising menthol.  Hashimoto teaches (see JPO English abstract) a skin care preparation for the hair or the scalp, and Hashimoto teaches that using monoterpene such as 1-menthol provides an ameliorating effect on dandruff and itches (see JPO English abstract).  It would have been obvious to one skilled in the art to add a monoterpene such as 1-menthol in Koo’s anti-dandruff pomegranate oil composition with a reasonable expectation of obtaining an ameliorating effect on dandruff and itches.  Thus, Koo in view of Smith and Hashimoto teaches instant anti-dandruff composition of claim 1.
Allowable Subject Matter
Claims 2, 3, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Murad or Murad in view of Seeram does not teach instant first monoterpenoid composition of claim 2 comprising thymol or gamma-terpinene, instant second monoterpenoid composition of claim 3 comprising menthone, isomenthone, menthyl acetate, neomenthol or limonene, instant composition of claim 8 with the first monoterpenoid composition obtained from an ajowan essential oil, or instant composition of claim 9 with the second monoterpenoid composition obtained from a corn mint essential oil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 26, 2022